NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-30282

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00159-RAJ

  v.
                                                 MEMORANDUM*
EVERARDO OLAIS ROCHA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Everardo Olais Rocha appeals from the district court’s judgment and

challenges his guilty-plea conviction and 168-month sentence for conspiracy to

distribute methamphetamine and heroin, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), and 846; and conspiracy to engage in money laundering, in violation

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 18 U.S.C. § 1956. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Rocha’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Rocha the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to Rocha’s conviction.

We accordingly affirm the conviction.

      Rocha waived the right to appeal his sentence. Because the record discloses

no arguable issue as to the validity of the appeal waiver, we dismiss Rocha’s

appeal as to his sentence. See United States v. Watson, 582 F.3d 974, 986-88 (9th

Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    12-30282